PER CURIAM.
The learned counsel for the appellant contends that the damages awarded by the jury were excessive. We have very carefully read the appeal book and the briefs in the case, and, while the verdict was large, we do not think that we should exercise our power to reduce the damages. The court was right in refusing to compel the plaintiff to remove his clothing and exhibit his knee to the jury. Roberts v. Railroad Co., 29 Hun, 154; McQuigan v. Railroad Co., 129 N. Y. 50, 29 N. E. 235; Elfers v. Woolley, 116 N. Y. 294, 22 N. E. 548; Lyon v. Railroad Co., 142 N. Y. 298, 37 N. E. 113. Judgment and order denying new trial affirmed, with costs.